Citation Nr: 1243718	
Decision Date: 12/26/12    Archive Date: 12/31/12

DOCKET NO.  10-14 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for retropatellar pain syndrome of the left knee.

2.  Entitlement to an increased rating for retropatellar pain syndrome of the right knee, initially evaluated as 0 percent (noncompensably) disabling, and as 10 percent disabling on and after December 9, 2010.

3.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

4.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from August 1975 to August 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The June 2009 rating decision granted service connection for the left knee disability and assigned a 10 percent rating effective September 23, 2008.  This decision also granted service connection for the right knee disability and assigned a 0 percent rating effective September 23, 2008.  This decision also denied service connection for GERD and for sleep apnea.

A notice of disagreement, which objected to the disability ratings that were assigned for the left and right knee disabilities, and the denial of service connection for GERD and sleep apnea, was received in August 2009.  A statement of the case was issued in November 2009, and a substantive appeal was received in April 2010.

In January 2011, a Decision Review Officer (DRO) at the Waco RO issued a decision increasing the rating for the Veteran's right knee disability to 10 percent, effective December 9, 2010.  As this decision did not constitute a full grant of the benefits sought, the matter of entitlement to a higher rating for retropatellar pain syndrome of the right knee remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

In his April 2010 substantive appeal, the Veteran requested that he be scheduled for a hearing before a Member of the Board at his local RO.  In April 2010, he was sent a letter requesting that he identify the type of hearing that he wanted.  Later that month, he completed and returned this form, specifying that he wished to withdraw his request for a Board hearing and instead be scheduled for a DRO hearing at his local RO.  This reply constitutes a proper withdrawal of the Veteran's Board hearing request.

In November 2010, the Veteran testified at a DRO hearing at the Waco RO.  A transcript of this hearing was prepared and associated with the claims file.

The Board reviewed both the Veteran's physical claims file and his paperless, electronic claims file on the Virtual VA system to ensure a total review of the evidence.  Any future consideration of this appellant's case should take into account the existence of this electronic record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran has claimed entitlement to increased initial ratings for retropatellar pain syndrome of the bilateral knees, with the left knee being evaluated as 10 percent disabling for the entire rating period and the right knee being initially evaluated as 0 percent disabling through December 8, 2010, and as 10 percent disabling on and after December 9, 2010.  The Veteran has also claimed entitlement to service connection for GERD and for sleep apnea.

According to an April 2009 report of contact with the Veteran, the Veteran receives treatment at a VA Medical Center (VAMC) in "Hampton."  In April 2012, VA sent the Veteran a record notifying him that no records were found during its search for medical records from the Hampton VAMC.  It requested that the Veteran provide dates of treatment if he has, in fact, received treatment from the Hampton VAMC.  The Veteran did not reply to this letter.  

The Board notes that the only record of a Hampton VA medical facility is for the VAMC in Hampton, Virginia.  The Veteran currently lives in Waco, Texas, and lived in Del Valle, Texas, at the time he filed his claim.  There is no indication that the Veteran has ever lived in Virginia, and there is no VA medical facility identified as "Hampton" in Texas.  The Board can find no reason to assume that the Veteran receives his medical treatment at the Hampton, Virginia, VAMC.

VA has a duty to assist in obtaining records in the custody of a federal department or agency.  38 C.F.R. § 3.159(c)(2) (2012).  Furthermore, the claimant must fully cooperate with VA's reasonable efforts to obtain this evidence, to include providing enough information to identify and locate the existing records.  38 C.F.R. § 3.159(c)(2)(i) (2012).  

The reasons for the Veteran's failure to respond to VA's information request are unclear.  The Board does observe, however, that it appears the identification of a "Hampton" VAMC has been in error, and that the development that has been undertaken in connection with this claim does not appear to contemplate the probability that VA's inquiries were submitted to the wrong facility.  Thus, even if the Veteran had supplied VA with dates of treatment, any attempt to obtain records from the Hampton VAMC would have been futile.  

While it would be mere speculation to conclude that the Veteran did not respond to the April 2012 letter because the letter itself asked him to provide dates of treatment "If you were seen at Hampton VA Medical Center" (emphasis added), and he did not, in fact, receive treatment at the Hampton VAMC, the Board will not assume that the Veteran's failure to respond to this letter constitutes a failure on his part to cooperate with VA's attempts to obtain his VA medical records.  

The Board thus finds it necessary to remand the Veteran's claim in order to further attempt to obtain his VA medical records.  The Board notes that several of the VA medical facilities that are closest to the Veteran's current and former homes are members of the Central Texas Veterans Health Care System.  Because this location is the most likely to have the Veteran's records, the RO/AMC should first contact the Central Texas Veterans Health Care System and inquire as to whether the Veteran's records are located with that facility.  If a negative response is received, VA should request that the Veteran identify any VA medical facility from which he has received treatment, and all appropriate actions to obtain such records should be undertaken.

The Board further finds that a VA examination for the Veteran's GERD claim is necessary on remand.  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in initial service connection claims, the VA must provide a VA medical examination where there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  The Court in McLendon observed that the third prong, which requires an indication that the claimant's disability or symptoms 'may be' associated with the established event, is a low threshold.  Id. at 83.

In the case at hand, the record contains an August 2008 private sleep study questionnaire on which the Veteran reported that he takes Nexium as needed for acid reflux.  This record constitutes competent evidence of a current disability or persistent or recurrent symptoms of a disability to satisfy the first McLendon element.  

The second McLendon element, evidence of an in-service disease, is satisfied by indications in the Veteran's service treatment records that he may have been treated for symptoms associated with GERD in service.  This evidence includes a July 1984 service treatment record reflecting that the Veteran sought treatment for substernal chest pain, while complaints of chest pain are also noted in medical records from January 1984 and July 1990.  A December 1988 record notes that the Veteran sought treatment for abdominal pain.  The Veteran also reported a history of, or current, pain or pressure in his chest on his March 1991 redeployment medical history report.  While these records mostly characterize the Veteran's complaints as chest or abdominal pain and do not directly assert that the Veteran's symptoms may be associated with GERD, the Board finds that these records contain sufficient indications of in-service GERD to satisfy the second McLendon element.

The third McLendon element is satisfied by the Veteran's own statements, including at his November 2010 DRO hearing, suggesting that his current symptoms are the same as those he experienced during service, and that he has had these symptoms continuously since service.  For example, the Veteran testified that he repeatedly sought treatment for the relevant symptoms in service, and he was repeatedly told it was a pulled muscle or chest pain and was given muscle relaxers.  After his separation from service, he sought treatment for these symptoms and was told it had something to do with a disc.  A couple of years ago, during a physical, he mentioned his symptoms to a doctor and was given Nexium, which cleared up the problem.  The Board finds that the Veteran, even though he is a layperson, is competent to testify that he has experienced symptoms of chest discomfort that were later associated with GERD ever since service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  Thus, the Board concludes that the third McLendon element is satisfied.

The Board finds that the fourth McLendon element is satisfied in that there is insufficient evidence of record to decide the claim, as the record contains no competent medical opinion linking the Veteran's current GERD to his military service.  The Board thus finds that a VA examination is necessary in order to properly decide this claim.

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of all of the Veteran's outstanding VA medical records and ensure that copies of these records are associated with the claims file.  The appropriate provisions of 38 C.F.R. § 3.159(c) should be followed when conducting this development.  Completion of this action should include the following:

a.  Issue a request to the Central Texas Veterans Health Care System asking for any of the Veteran's VA medical records that may be in its possession.  

b.  If a negative response is received from the Central Texas Veterans Health Care System, send the Veteran a letter requesting that he sufficiently identify any VA medical facility at which he has received treatment.  

2.  Following completion of the above, make arrangements for the Veteran to be afforded an appropriate examination to determine the nature and etiology of his current GERD.  The claims folders must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.  

The examiner should confirm the GERD diagnosis and should express an opinion as to whether it is at least as likely as not (50 percent probability or more) that any such disability was incurred or aggravated during or as a result of the Veteran's military service.  The report of examination should include a complete rationale for all opinions expressed.

3.  After the development requested above has been completed, and after any additional development that is deemed appropriate has been completed, readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


